DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13-15, 17-20 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance:

Consider independent claim 1.  The prior art of record does not teach or render obvious “identifying at least one sensing value among a plurality of sensing values output by a plurality of sensors of the display device being equal to or greater than a second threshold; based on the information received from the mobile device, identifying that the display device is touched by the mobile device; controlling to establish communication with the mobile device; identifying a touch area on the display device that is touched by the mobile device, based on comparing the plurality of sensing values of the plurality of sensors of the display device; receiving status information about an operation being executed by the mobile device, from the mobile device; and performing, by the display device, a function corresponding to the identified touch area, based on the received status information.”

Independent claim 10 is allowed for the same reason as given above for claim 1.


Consider independent claim 20.  The prior art of record does not teach or render obvious “receive, from the mobile device, an information corresponding to a determination that a sensing value which is sensed by a sensor of the mobile device is equal to or greater than a second threshold which is within a range of measurements providable by the sensor of the mobile device; 6Appln. No.: 17/014,553 based on the at least one sensing value being equal to or greater than the first threshold and the information received from the mobile device, identify the display device being touched by the mobile device; control to establish communication with the mobile device; identify a touch area on the display device that is touched by the mobile device, based on comparing the plurality of sensing values of the display device, receive, from the mobile device, status information about an operation that is being executed by the mobile device; and based on the received status information, control the display device to perform a function that corresponds to the identified touch area.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624